Citation Nr: 0032001	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-33 366	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for tension 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran in this case served periods of active duty 
for training from May 1982 to June 1982 and from June 1983 to 
August 1983, and had active service from October 1989 to 
December 1989.

2.  On March 4, 1998, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received notification from the veteran withdrawing this 
appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes to the Board from rating decisions of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana 
Medical and Regional Office Center (RO).  The veteran 
appealed adverse RO determinations to the Board, including 
its decision to not reopen previously denied claims of 
service connection for a psychiatric disorder and 
hypertension and its denial of a compensable evaluation for 
service-connected tension headaches.  In a January 1998 
decision, the Board (1) declined to reopen the previously 
denied claim of service connection for hypertension; (2) 
reopened the previously denied claim of service connection 
for a psychiatric disorder; and (3) remanded the reopened 
psychiatric-disorder claim and the claim seeking a 
compensable evaluation for hypertension.  Decisions of the 
Board are final.  38 U.S.C.A. §7104(a).  

Subsequently, the RO granted service connection for paranoid 
schizophrenia.  That decision constituted a full award of 
benefits sought on appeal pursuant to the psychiatric-
disorder claim.  Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).  Therefore, the Board no longer has 
jurisdiction over that claim.  

The sole remaining issue remanded by the Board was 
entitlement to a compensable evaluation for tension 
headaches.  In a statement dated in February 1998, addressed 
to the Board, and received by the Board on March 4, 1998, the 
veteran stated he "would like to revoke your privilege to 
render any decision on my VA claim".  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn by the 
veteran in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b), (c).  The 
veteran's statement received on March 4, 1998, in which he 
revokes the Board's authority to render a decision, evidences 
an intent to withdraw his appeal.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease).  Hence, there 
remain no allegations of factual or legal error  requiring 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 3 -


